Order and judgment (one paper), Supreme Court, New York County, entered December 15, 1976, unanimously modified, in the exercise of discretion, to strike from the judgment the words "and the respective parties’ attorneys fees and disbursements” in the third decretal paragraph thereof, and, as so modified, affirmed, without costs and without disbursements. The purpose for which we previously remanded, i.e., critical examination by the referee "with respect to the transactions reflected in the balance sheet entries of 1946 and 1947” (46 AD2d 643), has been fully accomplished and it is now amply demonstrated by documentation that nothing untoward occurred in respect of administration of the subject trust. However, because the transactions did at first blush appear to involve conflict of interest, owing doubtless to the rather informal procedures availed of, there was ample reason for the objectant to question the transactions under examination, now shown to have been innocent. In these circumstances, we conclude that, while the trust corpus should bear the expense of the reference, each side should be responsible for its own counsel fees. Concur—Kupferman, J. P., Capozzoli, Lane and Markewich, JJ.